Mr. Justice Gabbert
delivered the opinion of the court.
By stipulation this cause was submitted upon the same record and briefs filed in Rhode v. Steinmetz, ante, p. 308. The material facts in this case, and the questions presented, are identical with those considered and determined in the opinion filed in that case; and for the reasons therein expressed the judgment of the county court is reversed, and the cause remanded, with directions to render judgment that appellant was duly elected, and is entitled to the possession and control of the office, upon qualifying as by law required. Judgment is also directed that appellant recover his costs to be taxed, as in other cases.

Reversed.